DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
With respect to claims 1-7, the prior art does not teach or suggest a wavelength-tunable interference filter comprising: the first substrate including a moving part where the first mirror is arranged, as viewed in a plan view taken from a Z-direction heading from the first substrate toward the second substrate, a diaphragm part surrounding the moving part and holding the moving part in such a way that the moving part is movable in the Z-direction, and an outer circumferential part provided outside of the diaphragm part and having a larger thickness in the Z-direction than the diaphragm part, the diaphragm part including a planar part having a uniform thickness, as viewed in a cross-sectional view 41 sliced along a plane parallel to the Z-direction, and a first slope part arranged between the planar part and the outer circumferential part and having a thickness in the Z- direction incrementing as it goes from the planar part toward the outer circumferential part, the first electrode being provided at least over a range from the planar part to the first slope part, of a surface of the first substrate facing the second substrate, with an outer edge of the first electrode, which is an edge opposite to the first mirror, being located at the first slope part, the bonding part being provided over a range from a part of the first slope part to the outer circumferential part; along with the other limiting elements of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimokawa et al. (8,149,489)
Sano (2011/0222158)
Sano (2011/0222157)
Hanamura et al. (2010/0142067)
Wu et al. (2004/0027671)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/10/2022